The opinion of this Court was delivered by
Coulter, J.
The three first errors assigned, which relate to the admission of evidence, cannot be sustained. The defendant was not estopped from giving the evidence objected to, merely because the evidence given by the plaintiff impugned, or might weaken it. If that were the case, the determination of causes would be drawn within the vortex of the Court, and when evidence was offered by one, the other party would produce stronger evidence, as he alleged, to show that it ought not to be admitted. All the reasons offered by the plaintiff against the reception of the evidence would go merely to the value of the evidence, when opposed by that *178of the plaintiff before the jury. The evidence was in itself competent, pertinent, and relative, and was all properly received. Its weight or value before the jury was another affair. Its effect might be weakened or impaired,by the testimony previously or subsequently given by the plaintiff. That was all a matter for the jury under the direction of the Court.
As to the errors assigned in relation to the charge of the Court to the jury: There is nothing in them sufficient to disturb it. I will •let the charge speak for itself. It will carry itself through. The judgment is affirmed, for the reasons given by the Court below.
Judgment affirmed.